Citation Nr: 1642005	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  13-13 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a low back condition and, if so, whether service connection for a low back condition should be granted.

2.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for recurrent sinusitis and, if so, whether service connection for recurrent sinusitis should be granted.

3.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for allergic rhinitis and, if so, whether service connection for allergic rhinitis should be granted.

4.  Entitlement to service connection for a left knee condition, to include as secondary to service-connected degenerative joint disease, status post right knee injury.

5.  Entitlement to a disability rating in excess of 60 percent for bronchial asthma. 

6.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease, status post right knee injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1997.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of service connection for recurrent sinusitis and allergic rhinitis, entitlement to a disability rating in excess of 60 percent for bronchial asthma, and  entitlement to a rating in excess of 10 percent for degenerative joint disease, status post right knee injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A rating decision issued in February 1999 denied service connection for recurrent low back pain and recurrent sinusitis and rhinitis.  The Veteran was notified of the adverse determination and of his procedural and appellate rights in April 1999.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.
 
2.  Evidence added to the record since the final February 1999 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims for service connection for recurrent low back pain and recurrent sinusitis and rhinitis.

3.  Spinal stenosis of the lumbar spine had its onset during active service.  

4.  The Veteran's left knee anserine bursitis and osteoarthritis is secondary to his service-connected degenerative joint disease, status post right knee injury.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a low back condition.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for recurrent sinusitis.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received to reopen the claim for service connection for rhinitis.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156 (2015).

4.  Spinal stenosis of the lumbar spine was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for service connection for left knee anserine bursitis and osteoarthritis, to include as secondary to service-connected degenerative joint disease, status post right knee injury, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118   (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claims for service connection for recurrent low back pain, recurrent sinusitis, and rhinitis.  A February 1999 rating decision denied the Veteran's claims for service connection for recurrent low back pain based on findings that the evidence did not show a chronic residual disability of the low back.  The February 1999 rating decision denied service connection for recurrent sinusitis and rhinitis based on findings that the evidence did not show permanent residual or chronic disability subject to service connection.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the February 1999 rating decision is final.  38 C.F.R. §§ 20.200, 20.202.  Accordingly, the Veteran's claims may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.

Since February 1999, new evidence has been added to the claims file which is material to the Veteran's claims.  In regard to recurrent low back pain, post-service VA treatment records show degenerative changes of the lumbar spine; a December 2007 MRI of the lumbar spine showed severe spinal canal narrowing at L4-L5 secondary to symmetric disc bulge and facet hypertrophy, L5-S1 disc protrusion with mild spinal canal narrowing, and L3-L4 annular tear; private treatment records from November 2008 to March 2009 diagnosed lumbar radiculitis, lumbar herniated nucleus pulposus without myelopathy, lumbar spondylosis without myelopathy, and severe lumbar spinal stenosis; and an August 2010 CT showed marked central canal narrowing at L4-L5 related to a combination of large concentric disc bulge, ligamentous and facet hypertrophy and facet arthropy, mild disc bulge at L3-L4 causing a mild ventral extra dural defect, and disc degeneration at L5-S1 with posterior disc bulge abutting the exiting S1 root sleeves with bilateral facet hypertrophy present at this level and minimal lateral recess encroachment.  A November 2011 private treatment record showed laminectomies were performed and February 2012 private treatment record showed the spinal stenosis resolved after the laminectomies.  

Additionally, September 2010 and June 2012 private opinions from Dr. Shutack opined that the spinal stenosis at L4-5 was more likely than not aggravated by her fall off the military vehicle in 1995.  In September 2010, a physician at the United States Army Medical Department also opined that an MRI of the Veteran's lumbar spine showed spinal stenosis at L4-5 which was more likely than not aggravated by her fall in 1995.

In regard to recurrent sinusitis and rhinitis, private treatment records from April through June 2009 diagnosed allergic rhinoconjuctivitis and chronic recurrent sinusitis; an April 2009 CT showed mild sphenoid and right maxillary sinusitis with tiny air-fluid levels and occluded right osteomeatal complex; VA treatment records show a sinus infection in October 2009; and a November 2009 CT showed trace of mucosal thickening in the right maxillary antrum, otherwise normal exam with attention to the ostiomeatal complexes and resolved mild chronic right maxillary and sphenoid sinusitis compared with April 22, 2009.

The post-service treatment records and medical opinions identified above relate to unestablished facts necessary to substantiate the claims and raise a reasonable possibility of substantiating the Veteran's claims.  This evidence is therefore material and sufficient to reopen the previously-denied claims for service connection for recurrent low back pain, recurrent sinusitis and rhinitis.  Shade.  Accordingly, the Board reopens the Veteran's claims of entitlement to service connection for a low back condition, recurrent sinusitis and rhinitis for de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board notes that service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A.  Low back condition

The Veteran contends that she injured her back in service when she fell of a truck.

Service treatment records show the Veteran complained of low back pain during service in February 1984 after an overnight drive to South Carolina and the diagnosis was low back strain.  Service treatment records show increased back pain in February 1985 and lumbar lordosis and spasm in L5 area in October 1986.  December 1996 service treatment records showed low back pain for two days progressively worsening, a history of low back pain and trauma, and the diagnosis was musculoskeletal low back pain.

As noted above, post-service VA treatment records show degenerative changes of the lumbar spine and a December 2007 MRI of the lumbar spine showed severe spinal canal narrowing at L4-L5 secondary to symmetric disc bulge and facet hypertrophy, L5-S1 disc protrusion with mild spinal canal narrowing, and L3-L4 annular tear.  Private treatment records from November 2008 to March 2009 diagnosed lumbar radiculitis, lumbar herniated nucleus pulposus without myelopathy, lumbar spondylosis without myelopathy, and severe lumbar spinal stenosis.  An August 2010 CT showed marked central canal narrowing at L4-L5 related to a combination of large concentric disc bulge, ligamentous and facet hypertrophy and facet arthropy, mild disc bulge at L3-L4 causing a mild ventral extra dural defect, and disc degeneration at L5-S1 with posterior disc bulge abutting the exiting S1 root sleeves with bilateral facet hypertrophy present at this level and minimal lateral recess encroachment.  A November 2011 private treatment record showed laminectomies were performed and February 2012 private treatment record showed the spinal stenosis resolves after the laminectomies.

September 2010 and June 2012 private opinions from Dr. Shutack opined that the Veteran's spinal stenosis at L4-5 was more likely than not aggravated by her fall off the military vehicle in 1995.  In September 2010, a physician at the United States Army Medical Department also opined that an MRI of the Veteran's lumbar spine showed spinal stenosis at L4-5 which was more likely than not aggravated by her fall in 1995.

Given the service treatment records showing a low back condition in service, the positive nexus opinions, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for spinal stenosis of the lumbar spine is warranted.

B.  Left knee condition

The Veteran contended that she had problems with her left knee during active duty, to include pain, swelling, and difficulty walking, and these problems worsened after she fell off of a military vehicle in 1995.

Service treatment records show pain in the left knee radiating down her foot from an injury that occurred after stepping off of a tailgate and twisting and contorting the left knee in June 1995.  

A September 2007 VA treatment record recommended an MRI of the left knee due to probably medial meniscus injury.  An October 2007 MRI showed mild medial collateral ligament sprain and small focus of osteodema involving the posterior medial proximal tibial metaphysis which may be post traumatic.

The January 2010 VA examination report noted that a January 2010 left knee x-ray showed mild arthritic changes and possible cystic changes in the proximal lateral tibia and in the patella.  The diagnoses were left knee anserine bursitis and osteoarthritis.  The examiner determined the Veteran's left knee condition was less likely as not related to treatment in service for left knee pain.  However, the examiner did not consider whether the left knee condition was caused or aggravated by the Veteran's service-connected degenerative joint disease, status post right knee injury.

In September 2010, a physician at the United States Army Medical Department opined that the Veteran's new left knee pain was more likely than not a result of overusing the left knee to compensate for her right knee injury.

Given the service treatment records showing left knee pain in service, the positive nexus opinion from a physician at the United States Army Medical Department, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for left knee anserine bursitis and osteoarthritis is warranted.


ORDER

The Veteran's claim for service connection for recurrent sinusitis is reopened, and, to this extent only, the appeal is granted.

The Veteran's claim for service connection for rhinitis is reopened, and, to this extent only, the appeal is granted.

The Veteran's claim for service connection for a low back condition is reopened.

Service connection for spinal stenosis of the lumbar spine is granted.

Service connection for left knee anserine bursitis and osteoarthritis is granted.


REMAND

In regard to allergic rhinitis and recurrent sinusitis, in a May 2009 statement, the Veteran contended that her sinusitis/rhinitis problems were first diagnosed in 1981 and worsened throughout her military career.  She contended that while on active duty, she was treated with various oral and nasal medications as well as immunotherapy.  She contends that she currently suffers from chronic acute sinusitis/rhinitis and takes Fexofenadine (Allegra) 180mg one tablet daily, Montelukast (Singulair) 10mg one tablet daily, Fluticasone (Flonase) 50mg one spray in each nostril twice daily, and Lodrane 12mg one tablet daily.  Service treatment records show diagnoses of allergic rhinitis and sinusitis.  As noted above, post-service private treatment records from April through June 2009 diagnosed allergic rhinoconjunctivitis and chronic recurrent sinusitis; an April 2009 CT showed mild sphenoid and right maxillary sinusitis with tiny air-fluid levels and occluded right osteomeatal complex; VA treatment records show a sinus infection in October 2009; and a November 2009 CT showed trace of mucosal thickening in the right maxillary antrum, otherwise normal exam with attention to the ostiomeatal complexes and resolved mild chronic right maxillary and sphenoid sinusitis compared with April 22, 2009.  As the service treatment records and post-service treatment records provide evidence that the Veteran may have a current condition that is related to service, the Board finds a VA examination is warranted with a medical opinion as to whether any allergic rhinitis and/or recurrent sinusitis is related to service.  

In regard to the Veteran's bronchial asthma, new VA treatment records have been added to the claims file since the March 2014 VA examination showing the Veteran continues to suffer from asthma.  A new VA examination is warranted to consider these additional VA treatment records and determine the current nature and severity of the Veteran's asthma.

In regard to the Veteran's degenerative joint disease, status post right knee injury, a VA examination of the joints was provided in January 2010.  However, the examiner did not include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Accordingly, a new VA examination is warranted.  Correia v. McDonald, 28 Vet. App. 158 (2016).

On remand, the AOJ should also ask the Veteran to identify any additional, pertinent medical treatment that she has received for allergic rhinitis, recurrent sinusitis, bronchial asthma, and degenerative joint disease, status post right knee injury.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify any and all outstanding VA and private treatment records related to his allergic rhinitis, recurrent sinusitis, bronchial asthma, and degenerative joint disease, status post right knee injury.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service symptoms of allergic rhinitis and/or sinusitis; the nature, extent and severity of her bronchial asthma and degenerative joint disease, status post right knee injury; and the impact of her bronchial asthma and degenerative joint disease, status post right knee injury, on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any outstanding treatment records regarding the Veteran's allergic rhinitis and sinusitis, schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of her allergic rhinitis and sinusitis conditions.  The claims folder should be made available and reviewed by the examiners.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should opine as to the following:

a. whether it is at least as likely as not that any diagnosed allergic rhinitis is related to or had its onset during service.  In doing so, the examiner must acknowledge and discuss the diagnosis of allergic rhinitis during service as shown by the service treatment records. 

b. whether it is at least as likely as not that any diagnosed sinus condition is related to or had its onset during service.  In doing so, the examiner must acknowledge and discuss the diagnosis of sinusitis during service as shown by the service treatment records. 

4.  After obtaining any outstanding treatment records regarding the Veteran's bronchial asthma, provide her with an appropriate VA examination to determine the nature and severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings, including the Veteran's Forced Expiratory Volume in one second (FEV-1); the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC); the frequency of visits to a physician for required care of exacerbations; the number of asthma attacks per week with episodes of respiratory failure; and the frequency of use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

5.  After obtaining any outstanding treatment records regarding the Veteran's degenerative joint disease, status post right knee injury, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of her degenerative joint disease, status post right knee injury.  The claims file should be made available to and reviewed by the examiner, and the examiner must record the Veteran's complaints of pain and/or instability.  All appropriate tests and studies should be conducted.  The examiner should address the following: 

a. Indicate whether any of the following are present and to what degree: ankylosis (favorable or unfavorable); recurrent subluxation; lateral instability; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; limitation of leg flexion; limitation of leg extension; impairment of tibia and fibula; and genu recurvatum.

b. Discuss functional impairment of the right knee, addressing weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  Any functional impairment should be expressed in degrees of limitation of motion, i.e., the extent of the Veteran's pain-free motion.

c. Test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both right knee and the left knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

6.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


